NOT FOR PUBLICATION                        FILED
                     UNITED STATES COURT OF APPEALS                       SEP 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MAURA ALICIA OROZCO-                             No.   18-70965
CASTELLANOS,
                                                 Agency No. A070-947-349
                Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Maura Alicia Orozco-Castellanos, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

her motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny

in part and dismiss in part the petition for review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We do not consider Orozco-Castellanos’s contentions regarding due

diligence, where the BIA did not make a determination regarding diligence. See

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (the court’s review is

limited to the actual grounds relied upon by the BIA).

      We lack jurisdiction to consider Orozco-Castellanos’s unexhausted

contentions regarding her reason for failing to depart pursuant to the immigration

judge’s grant of voluntary departure and what actions her former non-attorney

counsel failed to take. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010)

(“We lack jurisdiction to review legal claims not presented in an alien’s

administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         2                                   18-70965